DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
This office action is responsive to the argument filed on 19 November 2021. As directed by applicant, no claims were amended, added or cancelled.  Thus, claims 1-2, 4-12, 15 and 18-33 are presently pending in this application and have been herein examined.
  This communication is the Second and Final Office Action to the RCE dated 19 April 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 21, 27, 26, 28, 29, 30, 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Erskine et al. (U.S. Patent Application Publication 2008/ 0302787) in view of Rundquist (U.S. Patent Application Publication 2010/ 0032429) and Edgar (U.S. Patent 3,749,874).
Regarding claim 1, Erskine discloses, an apparatus comprising: a microwave source, wherein the source emits microwave energy in a frequency range of about 300Mhz to about 300Ghz (Erskine, ¶ [0058]; it discloses within that wide range, and thus is capable of its performance); at least one cavity comprising a stationary input section (Erskine, 54), a stationary output section (Erskine, 56, 66, 64), and a rotating processing section rotating around a substantially horizontal axis (Erskine, ¶0071, “substantially horizontal”) between the input section and the output section (Erskine, 52); and a waveguide (Erskine, 58, ¶ [0065])) to transmit the microwave energy from the source and introduce the microwave energy into at least one of the input section and the output section.
Erskine is silent regarding a body; a microwave absorbing layer comprising a secondary coupler of a microwave absorbing material, selected to heat with the microwave energy emitted by the microwave source a sample that is non-microwave absorbing or weakly microwave absorbing at ambient temperature to a temperature at which the sample becomes increasingly microwave absorbing, wherein the microwave absorbing material is chosen from SiC, partially stabilized zirconia, magnetite, zeolite, and wherein the microwave absorbing layer comprises a coating or a paste of the microwave absorbing materials on the insulating layer;
  Erskine already discloses himself that the walls could absorb energy to heat the object so they themselves would constitute the coupler (Erskine, ¶10), but he does not say how or with what material.  The absorption of the coupler causes the coupler to heat up which then heats up the target (e.g. see Laubersheimer, U.S. Patent Application Publication, 2010/0025395, Abstract, ¶0003, “susceptors … absorb microwave radiation and heat up through this, as a result of which the [target object] is also heated up”).  Rundquist teaches that a microwave absorbing layer can be protected by an insulating layer (Rundquist, ¶0038, 39, “[t]he absorption element for absorbing microwaves may be made of an absorbing material such as silicon carbide”).  The advantage is that the insulation protects the body from harmful heat and other thermal damage.   Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Erskine with Rundquist, to add to the secondary coupling – outer surface of Erskine, the insulating layer of Rundquist, in order to protect the body from harmful heat and other thermal damage. Further, the advantage of using these materials is to be able to use conventional materials for their purpose to achieve the desired results, which is, having a microwave absorptive wall, and the conventional coating making it the absorptive coupler. Thus it would have been obvious to modify Erskine et al. with Rundquist, to add to the absorbing material of Erskine the specific 
Furthermore, regarding the limitation “wherein the microwave absorbing layer comprises a coating or a paste of the microwave absorbing materials on the insulating layer”, Edgar teaches that the wall (Edgar, wall 54, Fig. 4, column 3 line 50 – column 4 line 2; “provided on all of the inside walls with an energy absorbing medium such as any of the carbonaceous products coated on such walls or impregnated in panels of insulating material to form a layer 54”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Erskin, recognizing that Erskine already himself discloses that the walls could absorb heat but does not teach exactly how, to add the teachings of Edgar to Erskine, to coat a microwave absorbing layer on an insulation layer, in order to apply the absorbing material in a conventional, convenient, way that would allow for heating of the walls while still protecting the overall structure and would give expected results.
Regarding the limitation that the device is “selected to heat with the microwave energy emitted by the microwave source a sample that is non-microwave absorbing or weakly microwave absorbing at ambient temperature to a temperature at which the sample becomes increasingly microwave absorbing”, it is noted that an apparatus does not require the sample worked upon as part of the invention.  See MPEP § 2115, teaching that the piece worked upon does not affect the structure of the apparatus.   intended use of the apparatus, and in the claim it is written similarly as the invention is “selected to” heat, in order to heat up such a sample continuously, heating such a sample with the secondary coupler at least until it can begin heating itself as it would be able to absorb microwaves at higher temperatures.   This does not affect the actual structure of the invention.   As a further point, the specification does not provide an example of such a sample, so this characteristic in a sample does not give sufficient notice to a practitioner of whether they infringe the claims (see §112 rejection above).  Interestingly, Erskine also contemplates such a material that does indeed increase its absorbing ability its temperature increases (¶70) and although there it is contemplated to initially heat the ambient-temperatured feed stock by other means, Erskine already taught to heat such non-absorbing material with other material that absorbs radiation (¶12), thus, it would even be obvious to heat the material as applicant claims.
Regarding claim 2, Erskine, Rundquist and Edgar teach all the limitations of claim 1, as above, but are silent regarding an apparatus wherein the input section and the output section comprise a sample port, and wherein the sample ports have a length equal to one quarter of the wavelength of the energy emitted from the microwave source.  However, Erskine does teach that the walls of the chamber have vents ¼ of the wavelength in order that the radiation be attenuated (Erskine, ¶ [0034]). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to also put at the input and output of the chamber, where the samples are being put in and 
Regarding claim 19, Erskine, Rundquist, and Edgar teach all the limitations of claim 1, as above, but does not further teach an apparatus comprising a protective layer on the microwave absorbing layer. However, it would be obvious to someone having ordinary skill in the art to have protection to make sure that the layer does not degrade, as that would affect its ability to heat.
Regarding claim 21, Erskine, Rundquist and Edgar teach all the limitations of claim 1, as above, but are silent regarding an apparatus wherein the rotating cavity further comprises a temperature monitoring device.  However, Erskine very well teaches how temperature should be manipulated in his invention (Erskine, ¶0134) thus it would be obvious to one having ordinary skill in the art to include in Erskine an apparatus for monitoring or controlling temperature to make sure it is in the prescribed range.
Regarding claim 26, Erskine et al. teach all the limitations of claim 1, as above, but are silent regarding an apparatus wherein the apparatus comprises more than one microwave cavity.  However, Erskine teaches "zones" where different and differential heating takes place (Erskine, ¶0135).  These zones could be different "chambers" for heating to place and it would have been obvious to one having ordinary skill in the art at the time of the invention to have multiple chambers for the multiple heating zones, to be able to modify each one according to the operator’s intention.
(¶134) introducing a sample material into a processing section of a microwave cavity; wherein the processing section comprises a secondary coupler (¶10); that the walls can also absorb microwaves to provide heat); introducing microwave energy (¶134, “EMR switched on”) into the cavity at a stationary input section (54), wherein the secondary coupler absorbs (¶10,134) the microwave energy and heats the sample material to a target temperature (id., “maintain at operating temperature”); rotating the processing section rotating around a substantially horizontal axis between the input section and a stationary output section (Erskine, ¶¶71,134 "vessels rotating"): and continuously (¶134) removing the processed sample material from the processing section at the stationary output section (56).
Erskine is silent regarding a body; a microwave absorbing layer comprising a secondary coupler of a microwave absorbing material, selected to heat with the microwave energy emitted by the microwave source a sample that is non-microwave absorbing or weakly microwave absorbing at ambient temperature to a temperature at which the sample becomes increasingly microwave absorbing, wherein the microwave absorbing material is chosen from SiC, partially stabilized zirconia, magnetite, zeolite, beta alumina, and composites and combinations thereof; an insulating layer between the microwave absorbing layer and the body, wherein the insulating layer comprises a non-microwave absorbing material; and wherein the microwave absorbing layer comprises a coating or a paste of the microwave absorbing materials on the insulating layer;
Erskine, ¶10), but he does not say how or with what material.  The absorption of the coupler causes the coupler to heat up which then heats up the target (e.g. see Laubersheimer, U.S. Patent Application Publication, 2010/0025395, Abstract, ¶0003, “susceptors … absorb microwave radiation and heat up through this, as a result of which the [target object] is also heated up”).  Rundquist teaches that a microwave absorbing layer can be protected by an insulating layer (Rundquist, ¶¶0038, 0039, “[t]he absorption element for absorbing microwaves may be made of an absorbing material such as silicon carbide”).  The advantage is that the insulation protects the body from harmful heat and other thermal damage.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Erskine with Rundquist, to add to the secondary coupling – outer surface of Erskine, the insulating layer of Rundquist, in order to protect the body from harmful heat and other thermal damage. The advantage of using these materials is to be able to use conventional materials for their purpose to achieve the desired results, which is, having a microwave absorptive wall, and the conventional coating making it the absorptive coupler. Thus it would have been obvious to modify Erskine et al. with Rundquist, to add to the absorbing material of Erskine the specific materials described in Rundquist in order to use conventional materials in conventional ways to use conventional materials in a conventional way to achieve desirable results, that is, having a microwave absorptive wall, and the conventional coating making it the absorptive coupler.
wherein the microwave absorbing layer comprises a coating or a paste of the microwave absorbing materials on the insulating layer”, Edgar teaches that the wall (Edgar, wall 54, Fig. 4, column 3 line 50 – column 4 line 2; “provided on all of the inside walls with an energy absorbing medium such as any of the carbonaceous products coated on such walls or impregnated in panels of insulating material to form a layer 54”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Erskin, recognizing that Erskine already himself discloses that the walls could absorb heat but does not teach exactly how, to add the teachings of Edgar to Erskine, to coat a microwave absorbing layer on an insulation layer, in order to apply the absorbing material in a conventional, convenient, way that would allow for heating of the walls while still protecting the overall structure and would give expected results.

Regarding the limitation that the device is “selected to heat with the microwave energy emitted by the microwave source a sample that is non-microwave absorbing or weakly microwave absorbing at ambient temperature to a temperature at which the sample becomes increasingly microwave absorbing”, it is noted that an apparatus does not require the sample worked upon as part of the invention.  See MPEP § 2115, teaching that the piece worked upon does not affect the structure of the apparatus.   Additionally, it is noted that the support in the specification applicant points to for this limitation (¶37 of the patent application publication, U.S. 2013/0200071), only regards using such a sample as an intended use of the apparatus, and in the claim it is written , in order to heat up such a sample continuously, heating such a sample with the secondary coupler at least until it can begin heating itself as it would be able to absorb microwaves at higher temperatures.   This does not affect the actual structure of the invention.   As a further point, the specification does not provide an example of such a sample, so this characteristic in a sample does not give sufficient notice to a practitioner of whether they infringe the claims (see §112 rejection above).  Interestingly, Erskine also contemplates such a material that does indeed increase its absorbing ability its temperature increases (¶70) and although there it is contemplated to initially heat the ambient-temperatured feed stock by other means, Erskine already taught to heat such non-absorbing material with other material that absorbs radiation (¶12), thus, it would even be obvious to heat the material as applicant claims.
Regarding claim 28, Erskine Rundquist and Edgar teach all the limitations of claim 27, as above, and further teaches a method wherein the sample material is non-microwave absorbing. Erskine teaches that the body can comprise also microwave absorbing layers (Erskine, ¶10), so that whatever is being heated in the body absorbs heat from the coupler. Although this is presented in the alternative in the reference, as both are taught, it would still be at least obvious to include, for thoroughness or speed of heating or otherwise.
Regarding claim 29, Erskine Rundquist and Edgar teach all the limitations of claim 27, as above, and further teaches a method wherein the sample material is microwave absorbing (Erskine, ¶9). Erskine teaches that the body can comprise also 
Regarding claim 30, Erskine Rundquist and Edgar teaches all the limitations of claim 27, as above, and further teaches a method wherein the microwave cavity further comprises a waveguide to introduce microwave energy into the processing section (Erskine, ¶64).
Regarding claim 31, Erskine Rundquist and Edgar teaches all the limitations of claim 27, as above, and further teaches a method comprising thermally heating the sample in the processing section (Erskine, abstract).
Claims 4, 5, 7-12, 23, 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Erskine et al. (U.S. Patent Application Publication 2008/ 0302787), and Rundquist and Edgar (U.S. Patent 3,749,874) and further in view of Kirpichnikov et al. (U.S. Patent 4,037,070) and Lewis (U.S. Patent 5,020,579)
Regarding claim 4, Erskine Rundquist, and Edgar teach all the limitations of claim 1, as above, but are silent regarding an apparatus comprising: a first support member attached to the stationary input section, and a second support member attached to the first support member, wherein the second support member comprises a bearing to accept a first end of the rotating processing section, wherein a distance between the first and the second support members is sufficiently small to prevent leakage of microwave energy; a third support member attached to the stationary output 
However, these supports and bearings, are crucial so as to prevent leakage of the electromagnetic waves and to also allow flow and movement of the object within the chamber.  Erskine does have support members at the input and output of the chamber, as well as sealing members (Erskine, flange 80, end section 60) to provide a gas/air tight seal around the chamber (¶80).  As well, Erskine has chokes on the slats, realizing the importance of preventing the inadvertent leakage of microwave energy. Kirpichnikov et al. teaches that chokes and means for dissipating microwave energy can be done at the inlet and outlet, areas very susceptible for the leakage of energy Kirpichnikov, Column 3 line 23).  Lewis has chokes at the end (Lewis, 88) do prevent leakage.  The bearings are present primarily for support. The advantage of these microwave dissipating structures is to ensure the most minimal of leakage of microwave energy so as not to endanger anything nearby with dangerous microwaves.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Erskine with Kirpichnikov and Lewis, to add to the structure of Erskine the means for dissipating energy as taught in Kirpichnikov, in order to ensure the most minimal of leakage of microwave energy so as not to endanger anything nearby.

Regarding claim 5, Erskine Rundquist, Edgar, Kirpichnikov and Lewis teach all the limitations of claim 4, as above, but are silent regarding an apparatus comprising a 
Regarding claim 7, Erskine Rundquist, Edgar, and Kirpichnikov and Lewis teach all the limitations of claim 4, as above, but does not further teach an apparatus comprising a first cylindrical member connected to the stationary input cavity, and a second cylindrical member connected to the stationary output cavity, wherein the first cylindrical member extends over a first end of the rotating processing section, and the second cylindrical member extends over the second end of the rotating processing section, and wherein the cylindrical members are sized to prevent microwave leakage from the microwave cavity. However, Erskine already teaches to seal off the ends of the chamber.  It is well known to prevent microwave leakage from the ends of chambers, as well as within chambers, as Kirpichnikov and Lewis, and Lewis has a member that plugs up the inlet/outlet preventing leakage of the energy (Lewis 88; and it is a cylindrical member).  OF course, the advantage is blocking the leakage of harmful microwaves.  It would have been obvious to one having ordinary skill in the art at the time of the invention to provide to Erskine the teachings of Kirpichnikov and Lewis and have 
Regarding claim 8, Erskine Rundquist, Edgar, Lewis and Kirpichnikov teach all the limitations of claim 7, as above, and further teach an apparatus wherein the first and the second cylindrical members slidably retract onto the stationary input/output sections (See Lewis, Fig. 7). If the references do not teach this, it would be obvious to have a slidable, separable or integral piece of the apparatus, at least for ease of manufacturing or cleaning (MPEP § 2144.04).
Regarding claim 9, Erskine Rundquist, Edgar, Lewis and Kirpichnikov teach all the limitations of claim 7, as above, but does not further teach an apparatus wherein the cylindrical members comprise an electrically conductive material. However, it is well known in the art to have conductive materials  that can absorb microwave energy to prevent leakage (See Risman, U.S. Patent  6,833,537, column 12, even if not ideal to use, according to the application).  Thus it would have been obvious to someone having ordinary skill in the art at the time of the invention to provide to Erskine et al. a conventional means of preventing leakage and having no unexpected result. See MPEP §2143.
Regarding claim 10, Erskine Rundquist, Edgar, Kirpichnikov and Lewis teach all the limitations of claim 9, as above, but does not further teach an apparatus wherein the electrically conductive material is a metal selected from steel, aluminum, and copper. However, as these are conventionally used conductive materials, it would have been 
Regarding claim 11, Erskine Rundquist, Edgar, and Kirpichnikov teach all the limitations of claim 7, as above, but do not further teach an apparatus comprising an electrical conductor between at least one of the first and the second cylindrical members and the rotating processing section. However, it is well known in the art to have conductive materials  that can absorb microwave energy to prevent leakage (See Risman, U.S. Patent  6,833,537, column 12, even if not ideal to use, according to the application).  Thus it would have been obvious to someone having ordinary skill in the art at the time of the invention to provide to Erskine et al. a conventional means of preventing leakage and having no unexpected result. See MPEP §2143.
Regarding claim 12, Erskine Rundquist, Edgar, and Kirpichnikov teach all the limitations of claim 11, as above, but does not further teach an apparatus wherein the conductors comprise at least one of brushes, pins, and a dimpled surface on an inner surface of the cylindrical members. However, these are conventional apparatuses and methods for adhering or providing such a cylindrical member to prevent leakage of microwaves, such as "pins" to provide adhering strength, or "dimples" to provide space for the waves to be absorbed (in a choke, for instance), thus it would have been obvious to one having ordinary skill in the art at the time of the invention to provide the claimed limitations in order to conventionally ad here and provide a seal to prevent leakage of dangerous microwaves.

Regarding claim 24, Erskine Rundquist, Edgar, and Kirpichnikov teach all the limitations of claim 23, as above, but do further teach an apparatus wherein the choke comprises a slidable plate that extends into the cavity, and wherein the plate extends into the cavity a distance such that the opening in the cavity is large enough to allow sample to flow through but small enough to prevent microwave leakage from the microwave cavity.  Here Lewis teaches such a choke and it would be obvious to include this in Erskine to limit the leakage of microwaves but to allow the items to be heated to process through the heater.
6, 25, 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Erskine et al. (U.S. Patent Application Publication 2008/ 0302787), Rundquist, and Edgar (U.S. Patent 3,749,874) , Kirpichnikov et al. (U.S. Patent 4,037,070) and Lewis (U.S. Patent 5,020,579) and further in view of Hatem (U.S. Patent 4,310,739).
Regarding claim 6, Erskine Rundquist, Edgar, Kirpichnikov and Lewis (U.S. teach all the limitations of claim 4, as above, but does not further teach an apparatus comprising a screen mesh around the circumference of at least one of the first and the second support member, or the third and the fourth support member. However, a screen/mesh means of preventing the leakage, or assisting in preventing the leakage, of microwaves from a chamber is well known in the art, as already known in Hatem (Hatem, elements 55, 60) and adding such a screen to support structures, whether at the input or the outputs, would have been obvious, to use conventional means in a conventional way to achieve not unexpected results, in order to advantageously prevent the harmful leakage of microwave energy. See MPEP §2143.
Regarding claim 25, , Erskine Rundquist, Edgar, and Kirpichnikov teach all the limitations of claim 23, as above, but does not further teach an apparatus wherein the choke comprises at least one of a screen or an arrangement of bars in the cavity, and wherein an opening in the screen or bars is large enough to allow sample to flow through but small enough to prevent microwave leakage from the microwave cavity.  Bars or screens, as taught by Hatem, is a conventional way of dissipating microwaves, and it would be obvious to one having ordinary skill in the art to combine the references and include a screen surrounding the chamber with a choke to prevent the leakage of harmful microwaves.
(Erskine, ¶[0058], See MPEP § 2131.03); a microwave cavity (Erskine, 52) comprising a stationary input section (Erskine, 54), a stationary output section (Erskine, 56,66,64), and a rotating processing section rotating about a substantially horizontal axis (Erskine, ¶71) between the input section and the output section; a waveguide (Erskine, 58, ¶[0065]))  to transmit the microwave energy from the source and introduce the microwave energy into at least one of the input section and the output section. 
Erskine is silent regarding a body; a microwave absorbing layer comprising a secondary coupler of a microwave absorbing material, selected to heat with the microwave energy emitted by the microwave source a sample that is non-microwave absorbing or weakly microwave absorbing at ambient temperature to a temperature at which the sample becomes increasingly microwave absorbing, wherein the microwave absorbing material is chosen from SiC, partially stabilized zirconia, magnetite, zeolite, beta alumina, and composites and combinations thereof; an insulating layer between the microwave absorbing layer and the body, wherein the insulating layer comprises a non-microwave absorbing material; and wherein the microwave absorbing layer comprises a coating or a paste of the microwave absorbing materials on the insulating layer;
  Erskine already discloses himself that the walls could absorb energy to heat the object so they themselves would constitute the coupler (Erskine, ¶10), but he does not say how or with what material.  The absorption of the coupler causes the coupler to heat Abstract, ¶0003, “susceptors … absorb microwave radiation and heat up through this, as a result of which the [target object] is also heated up”).  Rundquist teaches that a microwave absorbing layer can be protected by an insulating layer (Rundquist, ¶0038, 0039, “[t]he absorption element for absorbing microwaves may be made of an absorbing material such as silicon carbide”).  The advantage is that the insulation protects the body from harmful heat and other thermal damage.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Erskine with Rundquist, to add to the secondary coupling – outer surface of Erskine, the insulating layer of Rundquist, in order to protect the body from harmful heat and other thermal damage. The advantage of using these materials is to be able to use conventional materials for their purpose to achieve the desired results, which is, having a microwave absorptive wall, and the conventional coating making it the absorptive coupler. Thus it would have been obvious to modify Erskine et al. with Rundquist, to add to the absorbing material of Erskine the specific materials described in Rundquist in order to use conventional materials in conventional ways to use conventional materials in a conventional way to achieve desirable results, that is, having a microwave absorptive wall, and the conventional coating making it the absorptive coupler.
Furthermore, regarding the limitation “wherein the microwave absorbing layer comprises a coating or a paste of the microwave absorbing materials on the insulating layer”, Edgar teaches that the wall (Edgar, wall 54, Fig. 4, column 3 line 50 – column 4 line 2; “provided on all of the inside walls with an energy absorbing medium such as any of the carbonaceous products coated on such walls or impregnated in panels of insulating material to form a layer 54”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Erskin, recognizing that Erskine already himself discloses that the walls could absorb heat but does not teach exactly how, to add the teachings of Edgar to Erskine, to coat a microwave absorbing layer on an insulation layer, in order to apply the absorbing material in a conventional, convenient, way that would allow for heating of the walls while still protecting the overall structure and would give expected results.
Erskine is also silent regarding a method wherein the stationary input section, the stationary output section and the rotating process section comprise a mating flange assembly, wherein the mating flange assembly comprises at least one of an electrically conductive layer and a microwave absorbing layer. 
It is well known to prevent microwave leakage from the ends of chambers, as well as within chambers, as Kirpichnikov and Lewis, and Lewis has a member that plugs up the inlet/outlet preventing leakage of the energy (Lewis 88; this choke with absorb the microwaves).  OF course, the advantage is blocking the leakage of harmful microwaves.  There are also materials that can absorb microwaves to prevent such leakage.  It would have been obvious to one having ordinary skill in the art at the time of the invention to provide to Erskine the teachings of Kirpichnikov and Lewis and have cylindrical members over the ends of the processing chamber to prevent the leakage of dangerous microwaves, such as in Hatem), and it would be obvious to one having 
Regarding the limitation that the device is “selected to heat with the microwave energy emitted by the microwave source a sample that is non-microwave absorbing or weakly microwave absorbing at ambient temperature to a temperature at which the sample becomes increasingly microwave absorbing”, it is noted that an apparatus does not require the sample worked upon as part of the invention.  See MPEP § 2115, teaching that the piece worked upon does not affect the structure of the apparatus.   Additionally, it is noted that the support in the specification applicant points to for this limitation (¶37 of the patent application publication, U.S. 2013/0200071), only regards using such a sample as an intended use of the apparatus, and in the claim it is written similarly as the invention is “selected to” heat, in order to heat up such a sample continuously, heating such a sample with the secondary coupler at least until it can begin heating itself as it would be able to absorb microwaves at higher temperatures.   This does not affect the actual structure of the invention.   As a further point, the specification does not provide an example of such a sample, so this characteristic in a sample does not give sufficient notice to a practitioner of whether they infringe the claims (see §112 rejection above).  Interestingly, Erskine also contemplates such a material that does indeed increase its absorbing ability its temperature increases (¶70) and although there it is contemplated to initially heat the ambient-temperatured feed stock by other means, Erskine already taught to heat such non-absorbing material with other material that absorbs radiation (¶12), thus, it would even be obvious to heat the material as applicant claims.

Claims 15, 18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Erskine et al. (U.S. Patent Application Publication 2008/ 0302787), and Rundquist (U.S. Patent Application Publication 2010/ 0032429) and Edgar (U.S. Patent 3,749,874)  and further in view of Agrawal (U.S. Patent Application Publication 2006/ 0054618).
Regarding claim 15, Erskine Rundquist and Edgar teach all the limitations of claim 1, as above, but are silent regarding an apparatus wherein the non-microwave absorbing material is selected from the group consisting of Al203, Si02, mullite, cordierite, and composites and combinations thereof. Agrawal teaches such conventional non-absorbing materials to be used in microwaves (Agrawal, ¶27).  The advantage is to use these materials for their purpose to get the desired results.  Thus it would have been obvious to modify Erskine et al. with Agrawal, to add to the non-absorbing material of Erskine the specific materials described in Agrawal in order to use conventional materials in conventional ways to use conventional materials in a conventional way to achieve desirable results.
Regarding claim 18, Erskine Rundquist and Edgar teach all the limitations of claim 1, as above, but does not further teach an apparatus wherein the microwave absorbing layer is an arrangement of rods, a cylinder, an arrangement of tubes, bricks, plates, discs or blocks.  However these are typical absorbing layer forms and would have been incorporated by someone having ordinary skill in the art. See, e.g. Hirama, U.S. Patent 5,378,875, column 4 line 31. 
Erskine ¶0038-0040; has this conventional material in the walls). 
Claims 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Erskine et al. (U.S. Patent Application Publication 2008/ 0302787) and Rundquist in view of Centanni (U.S. Patent Application Publication 2004/0182855).
Regarding claim 22, Erskine Rundquist and Edgar teach all the limitations of claim 21, as above, but does not further teach an apparatus wherein the temperature monitoring device is a thermocouple.  Centanni teaches these conventional means of monitoring temperature (Centanni ¶55). The advantage would be to use a conventional means in a conventional way to achieve not unexpected results.  Thus it would have been obvious to one having ordinary skill in the art at the time of the invention, once monitoring is required, to modify Erskine et al. with Centanni, by adding to the monitoring of Erskine the thermocouple of Centanni in order to use a conventional means in a conventional way to achieve not unexpected results. 
Claim 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Erskine et al. (U.S. Patent Application Publication 2008/ 0302787), Rundquist, Kirpichnikov et al. (U.S. Patent 4,037,070) and Lewis (U.S. Patent 5,020,579)
Regarding claim 33, Erskine Rundquist and Edgar teach all the limitations of claim 32, as above, but does not further teach an apparatus wherein the electrically conductive layer comprises a beryllium copper foil, and the microwave absorptive layer comprises barium ferrite. In another teaching, Lewis, in another teaching, has these are Lewis, column 6 line 35). The advantage is to use conventional materials in conventional ways to achieve conventional results.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify Erskine et al., with Lewis, to modify the layers of Erskine with the materials explicitly in Lewis, in order to use conventional materials in conventional ways to achieve conventional results. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 27, and 32 Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive. 
Particularly, Applicant argues that “while recognizing the problem of the difficulty of heating a non-microwave absorbing feedstock, Erskine does not probide any actual guidance on how to solve this problem by heating the walls of the container with EMR” (Remarks, p. 9) and thus it would have not been obvious to combine with the secondary references, which do teach the material of the secondary coupler walls, “absent the guidance of the present disclosure” given that Erskine provides no information ofn what the secondary coupling materials could be used to make the rotating vessel microwave absorbing” (Remarks, p. 10).  Examiner disagrees. Applicant points out exactly that Erskine teaches making the walls heat absorbent (Erskine, ¶[0012]), even though he does not elaborate further on the material.  Thus, this is the very teaching that would motivate a practitioner, if one would like to practice the invention, to seek out material and/or coatings that are heat absorbent in order to heat material in the best, most 
In a similar vein, Applicant’s argument against the combination with Edgar is also not persuasive.  Edgar (column 2 line 50 through column 4 line 2, fig. 4) describes exactly applying a coating that is heat absorbent, as the method of creating the secondary coupler. Here, the focus is on the application in concert with the claim language, “wherein the microwave absorbing layer comprises a coating or a paste of the microwave absorbing material on the insulating layer”.  Applicant cites the paragraph saying what Edgar teaches and then concludes that “Edgar thus fails to …recognize or appreciate that the walls of the vessel itself can be made of a coating”, but that is exactly what Edgar does recognize (Remarks, p. 11, second paragraph).  The absorbent material, as noted, is already taught by Rundquist, and this all is motivated by Erskine teaching about heat absorbent walls.   Thus, these combinations would be obvious and all the independent claims and their dependents are rendered obvious and rejected.


Applicant should feel free to contact examiner regarding any questions or concerns.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross, can be reached on 571-272-4480.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LAWRENCE H SAMUELS/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761